Name: Council Regulation (EC) NoÃ 179/2009 of 5Ã March 2009 amending Annex I to Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  communications
 Date Published: nan

 7.3.2009 EN Official Journal of the European Union L 63/1 COUNCIL REGULATION (EC) No 179/2009 of 5 March 2009 amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Regulation (EC) No 301/2007 of 19 March 2007 amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (1) suspended totally, for a period of two years, the autonomous Common Customs Tariff duties for monitors using liquid crystal display technology, with a diagonal measurement of the screen of 48,5 cm or less and a screen aspect ratio of 4:3 or 5:4 and classifiable under CN code 8528 59 90. (2) That suspension measure expired on 31 December 2008. (3) On consumer benefit grounds, to ensure rational development of production and an expansion of consumption within the Community and to promote trade between Member States and third countries, it is in the interest of the Community to extend the current autonomous duty suspension for two years starting from 1 January 2009 and to increase the diagonal measurement of the screen to 55,9 cm (22 inches) and to add the additional aspect ratios of 1:1 and 16:10. (4) For the same reasons, it is also in the interest of the Community to provide for a suspension for two years starting from 1 January 2009 for black and white or other monochrome monitors with a diagonal measurement of the screen not exceeding 77,5 cm (30,5 inches) and with the same aspect ratios as for colour monitors. (5) Council Regulation (EEC) No 2658/87 (2) should therefore be amended accordingly. (6) As the suspensions provided for in this Regulation are an extension of the suspension introduced by Regulation (EC) No 301/2007 that expired on 31 December 2008 and since it is not in the interest of the Community that there be any interruption of the tariff treatment of the monitors covered by the suspension, this Regulation should apply from 1 January 2009, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2658/87 is hereby amended as follows: 1. in Part Two, Section XVI, Chapter 85, of Annex I, the text in column 3 for CN code 8528 59 10 shall be replaced by the following: 14 (3) 2. in Part Two, Section XVI, Chapter 85, of Annex I, the text in column 3 for CN code 8528 59 90 shall be replaced by the following: 14 (4) Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 2009. For the Council The President M. Ã Ã MAN (1) OJ L 81, 22.3.2007, p. 11. (2) OJ L 256, 7.9.1987, p. 1. (3) Customs duty autonomously suspended, until 31 December 2010, for black and white or other monochrome monitors, using liquid crystal display technology, equipped with either digital visual interface (DVI) or a video graphics array (VGA) connector or both with a diagonal measurement of the screen not exceeding 77,50 cm (i.e. 30,5 inches), with an aspect ratio of 1:1, 4:3, 5:4 or 16:10, with a pixel resolution exceeding 1,92 mega pixels, and with a dot pitch not exceeding 0,3 mm. (TARIC code 8528591010); (4) Customs duty autonomously suspended, until 31 December 2010, for colour monitors, using liquid crystal display technology, with a diagonal measurement of the screen not exceeding 55,9 cm (i.e. 22 inches), with an aspect ratio of 1:1, 4:3, 5:4 or 16:10. (TARIC code 8528599040).